


Exhibit 10.29

 

KAR AUCTION SERVICES, INC.
2009 OMNIBUS STOCK AND INCENTIVE PLAN,

AS AMENDED APRIL 19, 2013

 

Section 1.                                          Purpose of Plan.

 

The name of the Plan is the KAR Auction Services, Inc. 2009 Omnibus Stock and
Incentive Plan (as amended, the “Plan”).  The purpose of the Plan is to provide
an additional incentive to selected management employees, directors, independent
contractors, and consultants of the Company or its Affiliates (as hereinafter
defined) whose contributions are essential to the growth and success of the
Company’s business, in order to strengthen the commitment of such persons to the
Company and its Subsidiaries, motivate such persons to faithfully and diligently
perform their responsibilities and attract and retain competent and dedicated
persons whose efforts will result in the long-term growth and profitability of
the Company.  To accomplish such purposes, the Plan provides that the Company
may grant Options, Share Appreciation Rights, Restricted Shares, Other
Share-Based Awards, Other Cash-Based Awards or any combination of the foregoing.

 

Section 2.                                          Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                 “Administrator” means the Board, or, if and
to the extent the Board does not administer the Plan, the Committee in
accordance with Section 3 hereof.

 

(b)                                 “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.  An entity shall be deemed
an Affiliate of the Company for purposes of this definition only for such
periods as the requisite ownership or control relationship is maintained.

 

(c)                                  “Award” means any Option, Share
Appreciation Right, Restricted Share, Other Share-Based Award or Other
Cash-Based Award granted under the Plan.

 

(d)                                 “Award Agreement” means any written
agreement, contract or other instrument or document evidencing an Award.

 

(e)                                  “Bylaws” mean the amended and restated
bylaws of the Company, as may be amended and/or restated from time to time.

 

(f)                                   “Beneficial Owner” (or any variant
thereof) has the meaning defined in Rule 13d-3 under the Exchange Act.

 

(g)                                  “Board” means the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------


 

(h)                                 “Cause” shall have the meaning assigned to
such term in any individual employment or severance agreement or Award Agreement
with the Participant or, if no such agreement exists or the agreement does not
define “Cause,” Cause shall mean (i) the refusal or neglect of the Participant
to perform substantially his or her employment-related duties, (ii) the
Participant’s personal dishonesty, incompetence, willful misconduct or breach of
fiduciary duty, (iii) the Participant’s indictment for, conviction of or
entering a plea of guilty or nolo contendere to a crime constituting a felony or
his or her willful violation of any applicable law (other than a traffic
violation or other offense or violation outside of the course of employment
which in no way adversely affects the Company and its Subsidiaries or their
reputation or the ability of the Participant to perform his or her
employment-related duties or to represent the Company or any Subsidiary of the
Company that employs such Participant), (iv) the Participant’s failure to
reasonably cooperate, following a request to do so by the Company, in any
internal or governmental investigation of the Company or any of its Subsidiaries
or (v) the Participant’s material breach of any written covenant or agreement
with the Company or any of its Subsidiaries not to disclose any information
pertaining to the Company or such Subsidiary or not to compete or interfere with
the Company or such Subsidiary.

 

(i)                                     “Change in Capitalization” means any
(i) merger, consolidation, reclassification, recapitalization, spin-off,
spin-out, repurchase or other reorganization or corporate transaction or event,
(ii) dividend (whether in the form of cash, Common Stock or other property),
stock split or reverse stock split, (iii) combination or exchange of shares,
(iv) other change in corporate structure or (v) declaration of a special
dividend (including a cash dividend) or other distribution, which, in any such
case, the Administrator determines, in its sole discretion, affects the Shares
such that an adjustment pursuant to Section 5 hereof is appropriate.

 

(j)                                    “Change in Control” shall be deemed to
have occurred if an event set forth in any one of the following paragraphs shall
have occurred:

 

(1)                                 any Person, other than the Investor or its
Affiliates, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any Affiliate
thereof) representing fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities; or

 

(2)                                 the following individuals cease for any
reason to constitute a majority of the number of directors then serving on the
Board:  individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(3)                                 there is consummated a merger or
consolidation of the Company or any Subsidiary thereof with any other
corporation, other than a merger or consolidation immediately following which
the individuals who comprise the Board immediately prior

 

2

--------------------------------------------------------------------------------


 

thereto constitute at least a majority of the Board of the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof; or

 

(4)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than (A) a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by shareholders of the Company following the
completion of such transaction in substantially the same proportions as their
ownership of the Company immediately prior to such sale or (B) a sale or
disposition of all or substantially all of the Company’s assets immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or, if such entity is a subsidiary, the
ultimate parent thereof.

 

For each Award that constitutes deferred compensation under Code Section 409A, a
Change in Control shall be deemed to have occurred under the Plan with respect
to such Award only if a change in the ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company shall also be deemed to have occurred under Code Section 409A.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(k)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto.

 

(l)                                     “Committee” means any committee or
subcommittee the Board may appoint to administer the Plan.  Subject to the
discretion of the Board, the Committee shall be composed entirely of individuals
who meet the qualifications of a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act and any other qualifications required by the
applicable stock exchange on which the Common Stock is traded.  With respect to
the approval and payment of any Award intended to be “qualified
performance-based compensation” under Code Section 162(m), the Committee shall
be composed entirely of individuals who meet the qualifications of an “outside
director” within the meaning of Code Section 162(m).  If at any time or to any
extent the Board shall not administer the Plan, then the functions of the
Administrator specified in the Plan shall be exercised by the Committee.  Except
as otherwise provided in the Articles of Incorporation or Bylaws, any action of
the Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.

 

3

--------------------------------------------------------------------------------


 

(m)                             “Common Stock” means the common stock, par value
$.01 per share, of the Company.

 

(n)                                 “Company” means KAR Auction Services, Inc.,
a Delaware corporation (or any successor corporation, except as the term
“Company” is used in the definition of “Change in Control” above).

 

(o)                                 “Covered Employee” shall have the meaning
set forth in Code Section 162(m).

 

(p)                                 “Disability” shall have the meaning assigned
to such term in any individual employment or severance agreement or Award
Agreement with the Participant or, if no such agreement exists or the agreement
does not define “Disability,” Disability means, with respect to any Participant,
that such Participant (i) as determined by the Administrator in its sole
discretion, is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than six (6) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company
or an Affiliate thereof.

 

(q)                                 “Eligible Recipient” means an employee,
director, independent contractor or consultant of the Company or any Affiliate
of the Company who has been selected as an eligible participant by the
Administrator; provided, however, to the extent required to avoid the imposition
of additional taxes under Code Section 409A, an Eligible Recipient means an
employee, director, independent contractor or consultant of the Company or any
Subsidiary of the Company who has been selected as an eligible participant by
the Administrator.

 

(r)                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(s)                                   “Exercise Price” means, with respect to
any Award under which the holder may purchase Shares, the price per share at
which a holder of such Award granted hereunder may purchase Shares issuable upon
exercise of such Award.

 

(t)                                    “Fair Market Value” as of a particular
date shall mean the fair market value of a share of Common Stock as determined
by the Administrator in its sole discretion; provided, however, that (i) if the
Common Stock is admitted to trading on a national securities exchange, the fair
market value of a share of Common Stock on any date shall be the closing sale
price reported for such share on such exchange on such date or, if no sale was
reported on such date, on the last day preceding such date on which a sale was
reported, or (ii) if the shares of Common Stock are not then listed on the New
York Stock Exchange, the average of the highest reported bid and lowest reported
asked prices for the shares of Common Stock as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System for the last
preceding date on which there was a sale of such stock in such market, or (3) if
the shares of Common Stock are not then listed on a national securities exchange
or traded in an

 

4

--------------------------------------------------------------------------------


 

over-the-counter market or the value of such shares is not otherwise
determinable, such value as determined by the Committee in good faith and in
accordance with Code Section 409A.

 

(u)                                 “Investor” means KAR Holdings II, LLC, a
Delaware limited liability company.

 

(v)                                 “Option” means an option to purchase shares
of Common Stock granted pursuant to Section 7 hereof.

 

(w)                               “Other Cash-Based Award” means a cash Award
granted to a Participant under Section 10 hereof, including cash awarded as a
bonus or upon the attainment of Performance Goals or otherwise as permitted
under the Plan.

 

(x)                                 “Other Share-Based Award” means a right or
other interest granted to a Participant under the Plan that may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Common Stock, including, but not limited to, unrestricted Shares,
restricted stock units, dividend equivalents or performance units, each of which
may be subject to the attainment of Performance Goals or a period of continued
employment or other terms or conditions as permitted under the Plan.

 

(y)                                 “Participant” means any Eligible Recipient
selected by the Administrator, pursuant to the Administrator’s authority
provided for in Section 3 below, to receive grants of Options, Share
Appreciation Rights, Restricted Shares, Other Share-Based Awards, Other
Cash-Based Awards or any combination of the foregoing, and, upon his or her
death, his or her successors, heirs, executors and administrators, as the case
may be.

 

(z)                                  “Performance Goals” means performance goals
based on one or more of the following criteria:  (i) earnings, including one or
more of operating income, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, adjusted EBITDA, economic earnings,
or extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) cumulative earnings per share growth; (xiii) operating margin or profit
margin; (xiv) cost targets, reductions and savings, productivity and
efficiencies; (xv) strategic business criteria, consisting of one or more
objectively determinable objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons; (xvi) objectively determinable
personal professional objectives, including any of the foregoing performance
goals, the implementation of policies and plans, the negotiation of
transactions, the development of long term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; and (xvii) any combination of, or a specified increase
in, any of the foregoing.

 

5

--------------------------------------------------------------------------------


 

Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or Affiliate thereof, or a division or strategic business
unit of the Company, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Committee.  The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur), and a maximum level of performance
above which no additional payment shall be made (or at which full vesting shall
occur).  Each of the foregoing Performance Goals shall be subject to
certification by the Committee; provided, that the Committee may specify any
reasonable definition of the Performance Goals it uses. Such definitions may
provide for equitable adjustments to the Performance Goals in recognition of
unusual or non-recurring events affecting the Company or any Affiliate thereof
or the financial statements of the Company or any Affiliate thereof, in response
to changes in applicable laws or regulations, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles (in each case, to the extent not
inconsistent with Section 162(m) of the Code, if applicable).

 

(aa)                          “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any
Subsidiary thereof, (ii) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any Subsidiary thereof, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(bb)                          “Restricted Shares” means Shares granted pursuant
to Section 9 below subject to certain restrictions that lapse at the end of a
specified period or periods.

 

(cc)                            “Retirement” means a termination of a
Participant’s employment, other than for Cause, on or after the attainment of
age 65.

 

(dd)                          “Shares” means shares of Common Stock reserved for
issuance under the Plan, as adjusted pursuant to the Plan, and any successor
(pursuant to a merger, consolidation or other reorganization) security.

 

(ee)                            “Share Appreciation Right” means the right
pursuant to an Award granted under Section 8 below to receive an amount equal to
the excess, if any, of (i) the aggregate Fair Market Value, as of the date such
Award or portion thereof is surrendered, of the Shares covered by such Award or
such portion thereof, over (ii) the aggregate Exercise Price of such Award or
such portion thereof.

 

(ff)                              “Subsidiary” means, with respect to any
Person, as of any date of determination, any other Person as to which such first
Person owns or otherwise controls, directly or indirectly, more than 50% of the
voting shares or other similar interests or a sole

 

6

--------------------------------------------------------------------------------


 

general partner interest or managing member or similar interest of such other
Person.  An entity shall be deemed a Subsidiary of the Company for purposes of
this definition only for such periods as the requisite ownership or control
relationship is maintained.

 

Section 3.                                          Administration.

 

(a)                                 The Plan shall be administered by the
Administrator and shall be administered in accordance with the requirements of
Code Section 162(m) (but only to the extent necessary and desirable to maintain
qualification of Awards under the Plan under Code Section 162(m)) and, to the
extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).  The Plan
is intended to comply, and shall be administered in a manner that is intended to
comply, with Code Section 409A and shall be construed and interpreted in
accordance with such intent.  To the extent that an Award, issuance and/or
payment is subject to Code Section 409A, it shall be awarded and/or issued or
paid in a manner that will comply with Code Section 409A, including any
applicable regulations or guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto.

 

(b)                                 Pursuant to the terms of the Plan, the
Administrator, subject, in the case of any Committee, to any restrictions on the
authority delegated to it by the Board, shall have the power and authority,
without limitation:

 

(1)                                 to select those Eligible Recipients who
shall be Participants;

 

(2)                                 to determine whether and to what extent
Options, Share Appreciation Rights, Restricted Shares, Other Share-Based Awards,
Other Cash-Based Awards or a combination of any of the foregoing, are to be
granted hereunder to Participants;

 

(3)                                 to determine the number of Shares to be
covered by each Award granted hereunder;

 

(4)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of each Award granted hereunder
(including, but not limited to, (i) the restrictions applicable to Restricted
Shares and the conditions under which restrictions applicable to such Restricted
Shares shall lapse, (ii) the Performance Goals and periods applicable to Awards
(if any), (iii) the Exercise Price of each Award, (iv) the vesting schedule
applicable to each Award, (v) the number of Shares subject to each Award and
(vi) subject to the requirements of Code Section 409A (to the extent
applicable), any amendments to the terms and conditions of outstanding Awards,
including, but not limited to, extending the exercise period of such Awards and
accelerating the vesting schedule of such Awards;

 

(5)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, which shall govern all written
instruments evidencing Options, Share Appreciation Rights, Restricted Shares or
Other Share-Based Awards, Other Cash-Based Awards or any combination of the
foregoing granted hereunder;

 

(6)                                 to determine the Fair Market Value;

 

7

--------------------------------------------------------------------------------


 

(7)                                 to determine the duration and purpose of
leaves of absence which may be granted to a Participant without constituting
termination of the Participant’s employment for purposes of Awards granted under
the Plan;

 

(8)                                 to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable; and

 

(9)                                 to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any Award
Agreement relating thereto), and to otherwise supervise the administration of
the Plan and to exercise all powers and authorities either specifically granted
under the Plan or necessary and advisable in the administration of the Plan.

 

(c)                                  All decisions made by the Administrator
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, including the Company and the Participants.  No member of the Board
or the Committee, nor any officer or employee of the Company or any Subsidiary
thereof acting on behalf of the Board or the Committee, shall be personally
liable for any action, omission, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company and of any
Subsidiary thereof acting on their behalf shall, to the maximum extent permitted
by law, be fully indemnified and protected by the Company in respect of any such
action, omission, determination or interpretation.

 

Section 4.                                          Shares Reserved for Issuance
Under the Plan.

 

(a)                                 Subject to Section 5 hereof, the number of
shares of Common Stock that are reserved and available for issuance pursuant to
Awards granted under the Plan is 6,492,683 shares.  The aggregate Awards granted
during any fiscal year to any single individual shall not exceed, subject to
adjustment as provided in Section 5 herein: (i) 600,000 shares subject to
Options or Share Appreciation Rights, (ii) 300,000 shares subject to Restricted
Shares or Other Share-Based Awards (other than Stock Appreciation Rights) and
(iii) $5,000,000 with respect to Other Cash-Based Awards.

 

(b)                                 Shares issued under the Plan may, in whole
or in part, be authorized but unissued Shares or Shares that shall have been or
may be reacquired by the Company in the open market, in private transactions or
otherwise.  If any Shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award otherwise terminates or expires without
a distribution of shares to the Participant, the Shares with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan.  Notwithstanding the foregoing, Shares surrendered or withheld as payment
of either the exercise price of an Award (including Shares otherwise underlying
an Award of a Share Appreciation Right that are retained by the Company to
account for the grant price of such Share Appreciation Right) and/or withholding
taxes in respect of an Award shall no longer be available for grant under the
Plan.

 

8

--------------------------------------------------------------------------------


 

Section 5.                                          Equitable Adjustments.

 

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
Shares that may be subject to Awards granted to any Participant in any calendar
or fiscal year, (ii) the kind, number and Exercise Price subject to outstanding
Options and Share Appreciation Rights granted under the Plan, and (iii) the
kind, number and purchase price of Shares subject to outstanding Restricted
Shares or Other Share-Based Awards granted under the Plan, in each case as may
be determined by the Administrator, in its sole discretion, provided, however,
that any fractional shares resulting from the adjustment shall be eliminated. 
Such other equitable substitutions or adjustments shall be made as may be
determined by the Administrator, in its sole discretion.  Without limiting the
generality of the foregoing, in connection with a Change in Capitalization, the
Administrator may provide, in its sole discretion, for the cancellation of any
outstanding Award granted hereunder in exchange for payment in cash or other
property having an aggregate Fair Market Value of the Shares covered by such
Award, reduced by the aggregate Exercise Price or purchase price thereof, if
any.  The Administrator’s determinations pursuant to this Section 5 shall be
final, binding and conclusive.

 

Section 6.                                          Eligibility.

 

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients.

 

Section 7.                                          Options.

 

(a)                                 General.  Each Participant who is granted an
Option shall enter into an Award Agreement with the Company, containing such
terms and conditions as the Administrator shall determine, in its sole
discretion, which Award Agreement shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder.  The provisions of each Option
need not be the same with respect to each Participant.  More than one Option may
be granted to the same Participant and be outstanding concurrently hereunder. 
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement.  Each Option granted
hereunder is intended to be a non-qualified Option and is not intended to
qualify as an “incentive stock option” within the meaning of Code Section 422.

 

(b)                                 Exercise Price.  The Exercise Price of
Shares purchasable under an Option shall be determined by the Administrator in
its sole discretion at the time of grant, but in no event shall the exercise
price of an Option be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date of grant.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Option Term.  The maximum term of each
Option shall be fixed by the Administrator, but no Option shall be exercisable
more than ten (10) years after the date such Option is granted.  Each Option’s
term is subject to earlier expiration pursuant to the applicable provisions in
the Plan and the Award Agreement.  Notwithstanding the foregoing, the
Administrator shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as the
Administrator, in its sole discretion, deems appropriate.

 

(d)                                 Exercisability.  Each Option shall be
exercisable at such time or times and subject to such terms and conditions,
including the attainment of preestablished Performance Goals, as shall be
determined by the Administrator in the applicable Award Agreement.  The
Administrator may also provide that any Option shall be exercisable only in
installments, and the Administrator may waive such installment exercise
provisions at any time, in whole or in part, based on such factors as the
Administrator may determine in its sole discretion.  Notwithstanding anything to
the contrary contained herein, an Option may not be exercised for a fraction of
a share.

 

(e)                                  Method of Exercise.  Options may be
exercised in whole or in part by giving written notice of exercise to the
Company specifying the number of Shares to be purchased, accompanied by payment
in full of the aggregate Exercise Price of the Shares so purchased in cash or
its equivalent, as determined by the Administrator.  As determined by the
Administrator, in its sole discretion, with respect to any Option or category of
Options, payment in whole or in part may also be made (i) by means of
consideration received under any cashless exercise procedure approved by the
Administrator (including the withholding of Shares otherwise issuable upon
exercise), (ii) in the form of unrestricted Shares already owned by the
Participant which have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which such Option shall be
exercised, (iii) any other form of consideration approved by the Administrator
and permitted by applicable law or (iv) any combination of the foregoing.

 

(f)                                   Rights as Shareholder.  A Participant
shall have no rights to dividends or any other rights of a shareholder with
respect to the Shares subject to an Option until the Participant has given
written notice of the exercise thereof, has paid in full for such Shares and has
satisfied the requirements of Section 14 hereof.

 

(g)                                  Termination of Employment or Service.

 

(1)                                 Unless the applicable Award Agreement
provides otherwise, in the event that the employment or service of a Participant
with the Company and all Affiliates thereof shall terminate for any reason other
than Cause, Retirement, Disability, or death, (A) Options granted to such
Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is ninety (90) days
after such termination, on which date they shall expire, and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination.  The ninety (90) day period described in this Section 7(g)(1) shall
be extended to one (1) year after the date of such termination in the event of
the

 

10

--------------------------------------------------------------------------------

 

Participant’s death during such ninety (90) day period.  Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

 

(2)                                 Unless the applicable Award Agreement
provides otherwise, in the event that the employment or service of a Participant
with the Company and all Affiliates thereof shall terminate on account of
Retirement, Disability or the death of the Participant, (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the date that is one (1) year after
such termination, on which date they shall expire and (B) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination.  Notwithstanding the foregoing, no Option shall be exercisable
after the expiration of its term.

 

(3)                                 In the event of the termination of a
Participant’s employment or service for Cause, all outstanding Options granted
to such Participant shall expire at the commencement of business on the date of
such termination.

 

(h)                                 Other Change in Employment Status.  An
Option shall be affected, both with regard to vesting schedule and termination,
by leaves of absence, changes from full-time to part-time employment, partial
disability or other changes in the employment status of an Participant, in the
discretion of the Administrator.

 

Section 8.                                          Share Appreciation Rights.

 

(a)                                 General.  Share Appreciation Rights may be
granted either alone (“Free Standing Rights”) or in conjunction with all or part
of any Option granted under the Plan (“Related Rights”).  Related Rights may be
granted either at or after the time of the grant of such Option.  The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Share Appreciation Rights shall be made, the number of
Shares to be awarded, the price per Share, and all other conditions of Share
Appreciation Rights.  Notwithstanding the foregoing, no Related Right may be
granted for more Shares than are subject to the Option to which it relates and
any Share Appreciation Right must be granted with an Exercise Price not less
than the Fair Market Value of Common Stock on the date of grant.  The provisions
of Share Appreciation Rights need not be the same with respect to each
Participant.  Share Appreciation Rights granted under the Plan shall be subject
to the following terms and conditions set forth in this Section 8 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable, as set forth in the
applicable Award Agreement.

 

(b)                                 Awards; Rights as Shareholder.  The
prospective recipient of a Share Appreciation Right shall not have any rights
with respect to such Award, unless and until such recipient has executed an
Award Agreement and delivered a fully executed copy thereof to the Company,
within a period of sixty (60) days (or such other period as the Administrator
may specify) after the award date.  Participants who are granted Share
Appreciation Rights shall have no rights as shareholders of the Company with
respect to the grant or exercise of such rights.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Exercisability.

 

(1)                                 Share Appreciation Rights that are Free
Standing Rights shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Administrator in the
applicable Award Agreement.

 

(2)                                 Share Appreciation Rights that are Related
Rights shall be exercisable only at such time or times and to the extent that
the Options to which they relate shall be exercisable in accordance with the
provisions of Section 7 above and this Section 8 of the Plan.

 

(d)                                 Payment Upon Exercise.

 

(1)                                 Upon the exercise of a Free Standing Right,
the Participant shall be entitled to receive up to, but not more than, that
number of Shares equal in value to the excess of the Fair Market Value as of the
date of exercise over the price per share specified in the Free Standing Right
multiplied by the number of Shares in respect of which the Free Standing Right
is being exercised, with the Administrator having the right to determine the
form of payment.

 

(2)                                 A Related Right may be exercised by a
Participant by surrendering the applicable portion of the related Option.  Upon
such exercise and surrender, the Participant shall be entitled to receive up to,
but not more than, that number of Shares equal in value to the excess of the
Fair Market Value as of the date of exercise over the Exercise Price specified
in the related Option multiplied by the number of Shares in respect of which the
Related Right is being exercised, with the Administrator having the right to
determine the form of payment.  Options which have been so surrendered, in whole
or in part, shall no longer be exercisable to the extent the Related Rights have
been so exercised.

 

(3)                                 Notwithstanding the foregoing, the
Administrator may determine to settle the exercise of a Share Appreciation Right
in cash (or in any combination of Shares and cash).

 

(e)                                  Termination of Employment or Service.

 

(1)                                 In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Free Standing Rights, such rights
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Administrator in the applicable Award
Agreement.

 

(2)                                 In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Related Rights, such rights shall
be exercisable at such time or times and subject to such terms and conditions as
set forth in the related Options.

 

12

--------------------------------------------------------------------------------


 

(f)                                   Term.

 

(1)                                 The term of each Free Standing Right shall
be fixed by the Administrator, but no Free Standing Right shall be exercisable
more than ten (10) years after the date such right is granted.

 

(2)                                 The term of each Related Right shall be the
term of the Option to which it relates, but no Related Right shall be
exercisable more than ten (10) years after the date such right is granted.

 

Section 9.                                          Restricted Shares.

 

(a)                                 General.  Restricted Shares may be issued
either alone or in addition to other Awards granted under the Plan.  The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, Restricted Shares shall be made; the number of Shares to be
awarded; the price, if any, to be paid by the Participant for the acquisition of
Restricted Shares; the Restricted Period (as defined in paragraph (c) of this
Section 9), if any, applicable to Restricted Shares; the Performance Goals (if
any) applicable to Restricted Shares; and all other conditions of the Restricted
Shares.  If the restrictions, Performance Goals and/or conditions established by
the Administrator are not attained, a Participant shall forfeit his or her
Restricted Shares in accordance with the terms of the grant.  The provisions of
the Restricted Shares need not be the same with respect to each Participant.

 

(b)                                 Awards and Certificates.  The prospective
recipient of Restricted Shares shall not have any rights with respect to any
such Award, unless and until such recipient has executed an Award Agreement and
delivered a fully executed copy thereof to the Company, within a period of sixty
(60) days (or such other period as the Administrator may specify) after the
award date.  Except as otherwise provided below in Section 9(c), (i) each
Participant who is granted an award of Restricted Shares may, in the Company’s
sole discretion, be issued a stock certificate in respect of such Restricted
Shares; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award.

 

The Company may require that the stock certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.

 

Notwithstanding anything in the Plan to the contrary, any Restricted Shares
(whether before or after any vesting conditions have been satisfied) may, in the
Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.

 

(c)                                  Restrictions and Conditions.  The
Restricted Shares granted pursuant to this Section 9 shall be subject to the
following restrictions and conditions and any additional restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Code Section 409A, thereafter:

 

13

--------------------------------------------------------------------------------


 

(1)                                 The Administrator may, in its sole
discretion, provide for the lapse of restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain Performance
Goals, the Participant’s termination of employment or service as a director,
independent contractor or consultant to the Company or any Affiliate thereof, or
the Participant’s death or Disability; provided, however, that this sentence
shall not apply to any Award which is intended to qualify as “performance-based
compensation” under Code Section 162(m).  Notwithstanding the foregoing, upon a
Change in Control, the outstanding Awards shall be subject to Section 11 hereof.

 

(2)                                 Except as provided in Section 15 or in the
Award Agreement, the Participant shall generally have the rights of a
shareholder of the Company with respect to Restricted Shares during the
Restricted Period.  Certificates for Shares of unrestricted Common Stock may, in
the Company’s sole discretion, be delivered to the Participant only after the
Restricted Period has expired without forfeiture in respect of such Restricted
Shares, except as the Administrator, in its sole discretion, shall otherwise
determine.

 

(3)                                 The rights of Participants granted
Restricted Shares upon termination of employment or service as a director,
independent contractor, or consultant to the Company or to any Affiliate thereof
terminates for any reason during the Restricted Period shall be set forth in the
Award Agreement.

 

Section 10.                                   Other Share-Based or Cash-Based
Awards.

 

(a)                                 The Administrator is authorized to grant
Awards to Participants in the form of Other Share-Based Awards or Other
Cash-Based Awards, as deemed by the Administrator to be consistent with the
purposes of the Plan and as evidenced by an Award Agreement.  The Administrator
shall determine the terms and conditions of such Awards, consistent with the
terms of the Plan, at the date of grant or thereafter, including any Performance
Goals and performance periods.  Common Stock or other securities or property
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation,
Shares, other Awards, notes or other property, as the Administrator shall
determine, subject to any required corporate action.

 

(b)                                 With respect to Awards that are intended to
be “qualified performance-based compensation” under Code Section 162(m), no
payment shall be made to a Participant that is or is likely to become a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained.  The Committee may establish other rules applicable to the
Other Share-Based Awards and the Other Cash-Based Awards, provided, however,
that such rules shall be in compliance with Code Section 162(m) to the extent
applicable to any Covered Employee.

 

14

--------------------------------------------------------------------------------


 

Section 11.                                   Accelerated Vesting In Connection
With a Change in Control.

 

(a)                                 Unless otherwise determined by the
Administrator or as evidenced in an Award Agreement and except as provided in
Section 11(b) below, in the event that a Change in Control occurs, then:

 

(1)                                 any unvested or unexercisable portion of any
Award carrying a right to exercise shall become fully vested and exercisable;
and

 

(2)                                 the restrictions, deferral limitations,
payment conditions and forfeiture conditions applicable to an Award granted
under the Plan shall lapse and such Awards shall be deemed fully vested and any
performance conditions imposed with respect to such Awards shall be deemed to be
fully achieved.

 

Upon a Change in Control, the Committee may provide for the cancellation of all
Awards then outstanding.  Upon such cancellation, the Company shall make, in
exchange for each such Award, a payment either in (i) cash, (ii) shares of the
successor entity, or (iii) a combination of cash or shares, at the discretion of
the Committee, and in each case as the Committee shall, in its sole discretion
determine, in an amount per share subject to such Award equal to the excess, if
any, of the Fair Market Value of a share of Common Stock as of the date of the
Change in Control over the per share exercise price, if any, of such Award.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, unless otherwise determined by the Administrator or as
evidenced in an Award Agreement or other agreement between the Company and a
Participant, with respect to each Other Cash-Based Award granted to a
Participant pursuant to the Company’s annual incentive plan or program, in the
event that a Change in Control occurs during an annual performance period, each
Participant shall be entitled to receive on the date of the Change in Control a
payment with respect to such annual incentive award calculated based on the
actual performance of the applicable performance goals through the date of the
Change in Control, as determined by the Administrator in its discretion,
pro-rated based on the number of days of the annual performance period that have
elapsed prior to and including the date of the Change in Control.

 

Section 12.                                   Amendment and Termination.

 

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent.  The Board
shall obtain approval of the Company’s shareholders for any amendment that would
require such approval in order to satisfy the requirements of Code
Section 162(m), any rules of the stock exchange on which the Common Stock is
traded or other applicable law.  The Administrator may amend the terms of any
Award theretofore granted, prospectively or retroactively, but, subject to
Section 5 of the Plan and the immediately preceding

 

15

--------------------------------------------------------------------------------


 

sentence, no such amendment shall impair the rights of any Participant without
his or her consent.

 

Section 13.                                   Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 14.                                   Withholding Taxes.

 

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award.  The obligations of the Company under the Plan shall be conditional on
the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant.  Whenever cash is to be
paid pursuant to an Award granted hereunder, the Company shall have the right to
deduct therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto.  Whenever Shares are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related federal, state and local taxes to be withheld and applied to the tax
obligations.  With the approval of the Administrator, a Participant may satisfy
the foregoing requirement by electing to have the Company withhold from delivery
of Shares or by delivering already owned unrestricted shares of Common Stock, in
each case, having a value not exceeding the federal, state and local taxes to be
withheld and applied to the tax obligations.  Such Shares shall be valued at
their Fair Market Value on the date of which the amount of tax to be withheld is
determined.  Fractional share amounts shall be settled in cash.  Such an
election may be made with respect to all or any portion of the Shares to be
delivered pursuant to an Award.  The Company may also use any other method of
obtaining the necessary payment or proceeds, as permitted by law, to satisfy its
withholding obligation with respect to any Option or other Award.

 

Section 15.                                   Transfer of Awards.

 

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator.  Any purported

 

16

--------------------------------------------------------------------------------


 

Transfer of an Award or any economic benefit or interest therein in violation of
the Plan or an Award Agreement shall be null and void ab initio, and shall not
create any obligation or liability of the Company, and any person purportedly
acquiring any Award or any economic benefit or interest therein transferred in
violation of the Plan or an Award Agreement shall not be entitled to be
recognized as a holder of such Shares.  Unless otherwise determined by the
Administrator in accordance with the provisions of the immediately preceding
sentence, an Option may be exercised, during the lifetime of the Participant,
only by the Participant or, during any period during which the Participant is
under a legal disability, by the Participant’s guardian or legal representative.

 

Section 16.                                   Continued Employment.

 

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

 

Section 17.                                   Effective Date.

 

The Plan was adopted by the Board and became effective on December 10, 2009 (the
“Effective Date”).

 

Section 18.                                   Term of Plan.

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may remain outstanding
beyond that date

 

Section 19.                                   Code Section 409A.

 

The intent of the parties is that payments and benefits under the Plan comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and be administered to
be in compliance therewith.  Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Code Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant’s termination of employment shall instead
be paid on the first business day after the date that is six (6) months
following the Participant’s separation from service (or upon the Participant’s
death, if earlier).  In addition, for purposes of the Plan, each amount to be
paid or benefit to be provided to the Participant pursuant to the Plan, which
constitute deferred compensation

 

17

--------------------------------------------------------------------------------


 

subject to Code Section 409A, shall be construed as a separate identified
payment for purposes of Code Section 409A.

 

Section 20.                                   Code Section 162(m).

 

The Committee may not delegate its authority to establish Performance Goals,
certify performance against the Performance Goals or take other actions with
respect to awards that are intended to be “qualified performance-based
compensation” under Code Section 162(m). Performance Goals shall be established
in writing before the earlier of (i) the 90th day of the performance period or
(ii) the date that 25% of the performance period has elapsed.  The payment of
Awards under the Plan that are subject to the achievement of Performance Goals
(including any prorated Awards) shall occur no later than March 15 of the
calendar year following the year in which the performance period ends.  With
respect to Awards intended to be “qualified performance-based compensation”
under Code Section 162(m), the Committee shall not have the discretion to pay in
excess of the amount earned based on the attainment of the Performance Goals as
certified by the Committee.

 

Section 21.                                   Governing Law.

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.

 

18

--------------------------------------------------------------------------------
